Citation Nr: 1008599	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  






ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981, and subsequently served in the Puerto Rican National 
Guard from December 1977 to October 1989.  During his time in 
the National Guard, he had various periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

The Veteran died in May 2008.  The appellant is his widow 
(surviving spouse).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

At the time of his death, the Veteran had an appeal pending 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities and entitlement to special monthly compensation 
(SMC) based on the need for the regular aid and attendance of 
another person or on account of being housebound.  However, 
in an October 2009 decision, the Board dismissed this appeal 
due to the death of the Veteran.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).  In this vein, as a 
matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
these issues are no longer before the Board.  

Based the appellant's statements in the July 2009 Substantive 
Appeal, it appears the appellant may be raising the 
additional issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
for the death of the Veteran as caused by VA hospitalization 
or medical or surgical treatment.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claim.  
The RO should request the appellant to clearly indicate what 
additional claim, if any, she wishes to pursue.  The RO 
should then take appropriate action to adjudicate this claim, 
if any.  In any event, no other issue is before the Board at 
this time.


FINDINGS OF FACT

1.  The Veteran died in May 2008.  The death certificate 
lists the immediate causes of death as respiratory arrest, 
central nervous system astrocytoma (brain cancer), diabetes 
mellitus, and uncontrolled high blood pressure 
(hypertension).  No contributory causes of death are listed.  
No autopsy was performed.  

2.  At the time of his death, the Veteran had one service-
connected disability: post-traumatic headache disorder, rated 
as 50 percent disabling.  

3.  There is no probative evidence of the causes of the 
Veteran's death - i.e., respiratory arrest, brain cancer, 
diabetes mellitus, and hypertension during his military 
service, National Guard service, or for many years 
thereafter, and there is competent medical evidence against a 
link between the Veteran's brain cancer and his military 
service.   

4.  There is no probative evidence that his service-connected 
post-traumatic headache disorder was a principal or 
contributory cause of death.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1103, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Review of the claims folder reveals limited compliance with 
the VCAA.  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the appellant dated in May 2008.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary 
to substantiate her cause of death claim; (2) informing her 
about the information and evidence the VA would seek to 
provide; (3) informing her about the information and evidence 
she was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

However, the Board acknowledges that the May 2008 VCAA notice 
letter is not fully compliant with the U.S. Court of Appeals 
for Veterans Claims (Court's) decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held 
that § 5103(a) notice in a cause of death claim must include 
1) a statement of the conditions (if any) for which a Veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  The May 2008 letter only partially complies with 
Hupp, in that it did provide an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition.  However, as to 
other Hupp elements, there is a content error in the VCAA 
notice provided to the appellant.  

In any event, the Board is satisfied that the content error 
did not prejudice the appellant.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  That is, 
the record reflects that the appellant had actual knowledge 
of precisely what evidence she would need to submit to 
substantiate her claim.  See Mlechick v. Masfield, 503 F.3d 
1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial 
when claimant has actual knowledge of the evidence needed to 
substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.)  In this regard, the 
appellant has demonstrated that she has knowledge that the 
Veteran was only service-connected for one disability during 
his lifetime - a post-traumatic headache disorder.  In 
addition, the appellant is clearly aware of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  See September 2008 
Notice of Disagreement (NOD); July 2009 Substantive Appeal.  
Specifically, she argues that the Veteran's service-connected 
headache disorder was misdiagnosed, in that his headaches 
symptoms were actually attributable to a brain tumor, which 
should have been service-connected instead of the post-
traumatic headache disorder.  In her Substantive Appeal, she 
requests a medical opinion to establish this assertion.  

Furthermore, the Board concludes that a reasonable person in 
the appellant's position would have known from the 
information she received what she was required to submit in 
order to substantiate her claim.  See Mlechick, 503 F.3d at 
1344 (VCAA notice error not prejudicial when a reasonable 
person could be expected to understand from the notice what 
was needed).  That is, the July 2009 Statement of the Case 
(SOC) provided the appellant with a summary of the pertinent 
evidence as to her cause of death claim, a citation to the 
pertinent laws and regulations governing her cause of death 
claims, and a summary of the reasons and bases for the RO's 
decision to deny her cause of death claim.  Overall, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of her DIC claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In 
short, there is no prejudice to the appellant due to the lack 
of compliant Hupp notice.  
   
The RO did not, however, provide VCAA notice that an 
effective date for the award of benefits will be assigned 
if DIC benefits are awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC 
benefits are being denied, no effective date will be assigned 
on this basis, so not providing additional notice concerning 
this downstream element of the claim is moot and, therefore, 
at most harmless error.  See, too, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board concludes 
prejudicial error in the content of VCAA notice has not been 
demonstrated.  See again Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

As to the timing of VCAA notice, the Court and Federal 
Circuit Court have held that VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  In the present case, the 
RO issued all required VCAA notice prior to the August 2008 
rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the 
Veteran's National Guard records, VA treatment records, 
private records as identified and authorized by the 
appellant, and Social Security Administration (SSA) records.  
In addition, the appellant has also submitted several written 
personal statements and a death certificate.  In addition, VA 
had previously obtained several medical opinions pertaining 
to the etiology of the ultimate cause of the Veteran's death 
(brain cancer), in compliance the requirement of 38 U.S.C.A. 
§ 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008).  Consequently, based on the VA medical opinions 
already of record, there is no reasonable possibility of 
substantiating this claim on any basis, such that yet another 
medical opinion is not warranted.  See 38 U.S.C.A. 
§ 5103(A)(a)(2).  

As to the Veteran's service treatment records (STRs), the RO 
has secured relevant Puerto Rican National Guard records and 
examinations from the 1980s.  However, the RO was not able to 
secure STRs dated during the Veteran's initial period of 
service from June 1978 to June 1981.  When STRs are lost or 
missing, VA has a heightened obligation to satisfy the duty 
to assist.  Under these circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In any event, 
despite the missing STRs, there is no allegation by the 
appellant or any other evidence that the Veteran experienced 
any of the causes of death listed on his death certificate 
during his initial period of military service.  In fact, 
subsequent National Guard and post-service VA and private 
treatment records document the onset of his uncontrolled 
hypertension, diabetes mellitus, respiratory arrest, and 
brain cancer (i.e., the causes of his death) to several years 
after service.  Consequently, the fact that STRs from his 
initial period of service are missing does not affect the 
appellant's cause of death claim.  See 38 U.S.C.A. § 5103A(c) 
(VA is only required to obtain "relevant" service records).    

Therefore, the Board is satisfied that all relevant evidence 
identified by the appellant has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  

Governing Laws and Regulations - Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to 
the standards applicable to disability compensation, his 
surviving spouse is generally entitled to DIC.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); 
see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  In such case, the physician must relate 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation, as discussed above, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as brain tumors, diabetes mellitus, and hypertension are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability can also be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs, as distinguished from muscular or skeletal functions, 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. 
Derwinski, 3 Vet. App. 118, 119 (1992).  

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) an already service-connected disability that caused or 
aggravated another disability, directly leading to the 
Veteran's death; or (2) a previously nonservice-connected 
disability that was in fact incurred or aggravated by 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 
3.312.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion 
is not always required to establish such a nexus.  See id.  
As pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Cause of Death

In this case, the Veteran died on May [redacted], 2008.  He was 48 
years old.  His death certificate lists the immediate causes 
of death as respiratory arrest, central nervous system 
astrocytoma (brain cancer), diabetes mellitus, and 
uncontrolled high blood pressure (hypertension).  No 
contributory causes of death are listed.  No autopsy was 
performed.  At the time of his death, the Veteran had one 
service-connected disability: post-traumatic headache 
disorder, rated as 50 percent disabling.

The appellant contends that the Veteran should be service-
connected for his brain cancer cause of death, since it was 
actually misdiagnosed as a post-traumatic headache disorder.  
In other words, she believes the VA previously service-
connected the Veteran for the wrong disorder, and should now 
grant service connection for the Veteran's brain cancer.  She 
adds that the severe headaches the Veteran suffered from up 
to the time of his death were due to his brain tumor, not a 
post-traumatic headache disorder.  In essence, she contends 
that the onset of his brain cancer dates to his already 
service-connected January 1987 head injury from a motor 
vehicle accident (MVA) that occurred in the National Guard 
during a period of INACDUTRA.  She asserts his brain tumor 
with headaches led to his respiratory arrest resulting in his 
death in May 2008.  See September 2008 NOD; July 2009 
Substantive Appeal.  

With regard to the already service-connected post-traumatic 
headache disability, there is no competent and credible 
evidence of record that this disability was a principal or a 
contributory cause of his death.  38 C.F.R. § 3.312(a).  That 
is, the Board finds no competent evidence of a connection 
between any of the causes of his death listed on the death 
certificate and the Veteran's service connected post-
traumatic headache disability.  38 C.F.R. §§ 3.1(k), 3.303, 
3.310; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Stated another way, the 
evidence does not demonstrate that his service-connected 
post-traumatic headache disability caused or aggravated the 
brain cancer that ultimately led to his death.  See 38 C.F.R. 
§ 3.310.

Specifically, as to his already service-connected post-
traumatic headache disability, the death certificate does not 
mention this disability either as principal or contributory 
cause of his death.  In fact, the box for contributory causes 
of death was left blank.  The physician who signed the death 
certificate indicated that he treated the Veteran in the two 
weeks prior to his death from April 24, 2008 to May [redacted], 2008, 
such that he would have been familiar with the Veteran's 
medical conditions and history.  

Moreover, there is competent medical evidence in the claims 
folder against a relationship between the Veteran's brain 
cancer and his service connected post-traumatic headache 
disability.  38 C.F.R. §§ 3.1(k), 3.303, 3.310; Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  That is, in a September 1996 VA opinion, a VA 
physician opined that the Veteran's fourth ventricle lesion 
with hydrocephalus (i.e., brain cancer), first diagnosed 
post-service in 1995, was not related to the Veteran's 
service-connected head trauma from 1987.  In addition, a VA 
neurological examiner in February 2001 concurred with the 
September 1996 VA opinion.  Further, a September 2006 VA 
neurological examiner, after a review of the claims folder, 
opined that the Veteran's service-connected post-traumatic 
headache disorder with onset in 1987 secondary to an in-
service MVA, was not related to his brain cancer, onset 
around 1995.  Of significance is the fact that the September 
2006 VA neurological examiner provided strong reasons and 
bases for his opinion.  The examiner explained that the 
rationale for the lack of relationship between the two 
conditions is mainly the timeframe of eight years between 
them.  The examiner added that if the clinical onset of the 
brain tumor had been earlier than 1995, it would have 
produced symptoms, particularly papilledema, very early in 
its onset and never eight years later than the 1987 in-
service MVA.  The examiner also noted that the relationship 
between brain cancer and head trauma has not been established 
with medical certainty in the medical literature by 
consensus.  Overall, the VA medical opinions and examinations 
of record, when considered together, provide strong evidence 
against the claim.     

That is to say, the evidence does not show that the Veteran's 
service-connected post-traumatic headache disability 
contributed substantially or materially, combined, aided, or 
lent assistance to the cause of his death.  38 C.F.R. § 
3.312(c).  No medical profession has indicated as such, and 
his medical records preceding death do not make any such 
implication.  The Board emphasizes that it is not sufficient 
to show that a disorder casually shared in producing death, 
but rather it must be shown there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The Board has also made this 
determination based on the evidence of record, keeping in 
mind that service-connected diseases or injuries affecting 
vital organs such as the brain should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other diseases or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
There is no probative evidence of record suggesting that the 
Veteran's service-connected post-traumatic headache 
disability rendered him materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  

Finally, with regard to the nonservice-connected actual 
causes of death listed on his death certificate - 
specifically respiratory arrest, central nervous system 
astrocytoma (brain cancer), diabetes mellitus, and 
uncontrolled high blood pressure (hypertension), there is no 
competent and credible evidence of a relationship between 
these disorders and the Veteran's active duty and National 
Guard service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  That is, service connection is not warranted for the 
principal causes of death listed on his death certificate.      

His National Guard records are negative for any complaint, 
treatment, or diagnosis for these disorders.  Although his 
STRs from his initial period of service from June 1978 to 
June 1981 are missing, neither the Veteran nor the appellant 
has ever asserted symptoms of the causes of his death during 
this initial period of service.  Post-service, since there is 
no documented evidence of these disorders until the mid-
1990s, such that the Veteran is not entitled to application 
of the presumptive provisions for brain cancer, hypertension, 
or diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In particular, VA, private, and 
SSA records dated in the 1990s and thereafter, as well as 
numerous VA examinations of record do not mention any of 
these disorders until the mid-1990s.   Therefore, service 
connection for these disorders may not be established based 
on chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  In any event, the appellant-
widow never specifically contended, and evidence does not 
otherwise establish, that the respiratory arrest, diabetes 
mellitus, or uncontrolled high blood pressure disorders 
listed on the death certificate began during the Veteran's 
initial period of service or latter National Guard service.  
In short, service connection is not warranted for the 
principal causes of death listed on the Veteran's death 
certificate.  

Most importantly, as to brain cancer, even though this is 
clearly one of the causes of the Veteran's death, there is no 
competent evidence of a nexus between the Veteran's brain 
cancer and his military service.  38 C.F.R. §§ 3.1(k), 3.303; 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  His VA examinations and opinions discussed 
above, as well as VA, SSA, and private treatment records 
document that although the Veteran has experienced headaches 
since the time of his in-service MVA in 1987, his headaches 
did not worsen until late 1994 and early 1995, at which time 
he was diagnosed with brain cancer.  He thereafter underwent 
several post-service brain surgeries.  But the essential 
point is that his SSA disability determination dates the 
onset of his brain cancer to February 1995, many years after 
service.  And of greater significance are the September 1996, 
February 2001, and September 2006 VA medical examinations and 
opinions that date the onset of his brain cancer post-service 
to 1995, rather than 1987 during his National Guard service.  

The Board acknowledges that there is competent and credible 
lay and medical evidence of record revealing that the Veteran 
experienced additional, worsening headaches in 1995 until his 
death in 2008 due to his nonservice-connected brain cancer.  
See May 1995 VA examination; January 2003 VA neurological 
examination; November 2004 VA hospital report; September 2005 
VA neurological examination; and June 2008 VA neurosurgery 
note.  However, the Board does not see how this fact helps 
substantiate the appellant's claim.  That is, it is still not 
shown that the Veteran's brain cancer is service connected or 
that his service-connected post-traumatic headache disability 
was a principal or a contributory cause of his death.  

With regard to lay evidence, as noted above, in certain 
instances lay evidence from the Veteran's spouse, when 
competent, can establish a nexus between the Veteran's death 
and an in-service disease or injury.  Davidson, 581 F.3d at 
1315-16.  But in the present case, although the appellant is 
indeed competent to report her observations on the Veteran's 
medical symptoms and discomfort during his lifetime, she is 
not competent to render an etiological opinion as to the 
medical etiology of his brain cancer, absent evidence showing 
that she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  She does 
not meet any of the three exceptions for competent lay 
evidence as listed under Jandreau.  She is also not competent 
to attribute his earlier head injury symptoms in service to 
brain cancer, a diagnosis necessitating medical education and 
training.  Moreover, her lay assertions are outweighed by the 
well-reasoned medical findings of the September 2006 VA 
neurological examiner.  

Accordingly, even in consideration of the heightened duty due 
to missing STRs, the Board finds that the preponderance of 
the evidence is against service connection for the cause of 
the Veteran's death, so there is no reasonable doubt to 
resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


